Citation Nr: 1711100	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  08-03 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the United States Navy Reserve from February 1986 to May 1986.  He also served on active duty in the United States Navy from November 1994 to March 1996; in the United States Air Force from May 1998 to September 1998 and November 1998 to March 1999; and in the United States Army from December 2000 to March 2001 and August 2001 to June 2004.  His decorations include the Army Achievement Medal, Joint Meritorious Unit Award, Joint Service Achievement Medal, Air Force Outstanding Unit Award, Air Force Commendation Medal, and Navy Excellence Award.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which increased the Veteran's rating for ulcerative colitis with aggravation of hemorrhoids to 10 percent disabling.  The Board remanded the claim in December 2011.  An August 2014 Decision Review Officer decision increased the rating assigned to ulcerative colitis with aggravation of hemorrhoids to 30 percent disabling.

In an October 2014 decision, the Board, in part, denied entitlement to a compensable rating for bronchitis and a rating in excess of 30 percent for ulcerative colitis with aggravation of hemorrhoids.  The Veteran appealed the October 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2015 Order, the Court vacated and remanded the portion of the October 2014 Board decision that denied entitlement to a compensable rating for bronchitis and a rating in excess of 30 percent for ulcerative colitis with aggravation of hemorrhoids, pursuant to a Joint Motion for Partial Remand (JMPR) filed by the parties.  The parties also noted that a February 2007 notice of disagreement to a May 2006 rating decision that granted service connection for bronchitis and assigned an effective date of June 14, 2005, was an indication that the Veteran wanted to appeal both the assigned rating and effective date and required the issuance of a Statement of the Case (SOC) as to the effective date issue.  Manlincon v. West, 12 Vet. App. 238 (1999), 38 U.S.C. § 7105(d)(1) (West 2014); 38 C.F.R. § 19.29 (2016).  
In October 2015, the Board granted a rating of 30 percent for bronchitis throughout the appeal period and denied a rating in excess of 30 percent for ulcerative colitis.  The Board also bifurcated the Veteran's hemorrhoids disability from his ulcerative colitis, and remanded that portion of the claim to afford the Veteran an examination to determine whether a separate compensable evaluation was warranted.  Further, the Board remanded the issue of entitlement to a disability manifested by dizziness for a VA examination.  In addition, the Board remanded the issue of an earlier effective date than June 14, 2005 for service connection for bronchitis for issuance of a SOC, and the Veteran and representative were advised of the need to file a timely substantive appeal if the Veteran desired to complete an appeal as to that issue.

In June 2016, the RO issued a SOC denying entitlement to an earlier effective date for service connection for bronchitis.  The Veteran did not file a timely substantive appeal as to this issue.  Thus, this claim is not within the Board's jurisdiction and will not be further discussed.  38 C.F.R. § 20.200.  In an August 2016 rating decision, service connection for chronic disability manifested by dizziness was granted, satisfying that appeal in full.


FINDING OF FACT

In May 2016, the Veteran failed, without good cause, to appear for his scheduled examination that was necessary to decide his claim for entitlement to a compensable rating for hemorrhoids.


CONCLUSION OF LAW

The claim for entitlement to a compensable rating for hemorrhoids is denied as a matter of law based on his failure to report for a VA examination.  38 C.F.R. 
§ 3.655(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA regulations provide that when a claimant fails to report for a necessary medical examination in conjunction with a claim for an increased rating, such as here, the claim shall be denied.  38 C.F.R. § 3.655(a), (b) (Emphasis added).

As noted above, in October 2015, the Board remanded the case in order to afford the Veteran a VA examination.  In April 2016, the RO requested the examination.  See April 2016 VA Form 21-2507a.  The examination was scheduled for May 2016, but the Veteran did not appear for this examination and has not provided an explanation or good cause for his failure to appear.  

The claims file does not include a copy of the letter notifying the Veteran of the date of the scheduled May 2016 VA examination.  Failure to receive notice of an examination could provide good cause for the failure to report.  The presumption of regularity does not necessarily apply to notices of VA examinations.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  

The Board observes that the claims file does contain an April 2016 document showing a requested VA examination, and includes the Veteran's last known address of record.  Moreover, in April 2016, the RO also requested an examination regarding his claim of entitlement to service connection for dizziness, and the Veteran reported to that examination.  The claims file does not include a copy of the letter notifying the Veteran of the date of the scheduled April 2016 VA examination.  However, the claims file contains an April 2016 examination request, and that document shows the same address as reflected in the document requesting the hemorrhoid examination.  

As explained to the Veteran in the October 2015 Board remand, the Board found that an examination was necessary to decide the claim for increased rating for hemorrhoids, as the evidence of record was not sufficient to decide the claim.  Further, the June 2016 Supplemental SOC (SSOC) indicates that the Veteran's claim was denied because he did not report for the examination and it states that if he is "able and willing to report for this examination, please notify our office.  The results of this examination could affect the outcome of your appeal."  The Veteran has not responded to the SSOC.  Indeed, his representative stated in the February 2017 post-remand brief that the RO scheduled a hemorrhoid examination but the Veteran failed to report for it.  Neither the Veteran nor his representative has provided an explanation for the Veteran's failure to appear at the examination, and they have not indicated that the Veteran wants to reschedule the examination.  

The fact that the Veteran has not disputed the finding that he failed to report without good cause, along with the fact that a contemporaneous attempt to schedule him for an examination for his dizziness claim was successful, weighs the evidence in favor of a finding that he was notified of the examination and failed to report.

Thus, in light of the fact that the Veteran, without good cause, failed to report for a necessary examination in conjunction with his claim for an increased rating, the claim must be denied.  38 C.F.R. § 3.655(b).


ORDER

Entitlement to a compensable rating for hemorrhoids is denied. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


